Citation Nr: 0817897	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.  

2.  Entitlement to an initial compensable rating for 
adjustment disorder with anxiety.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from January 30, 
1981, to March 11, 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board 
remanded the case most recently in November 2007, and it is 
now before the Board for further appellate consideration.  

The issues of entitlement to an initial compensable rating 
for adjustment disorder with anxiety and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence relates the veteran's paranoid 
schizophrenia to his active military service.  


CONCLUSION OF LAW

Service connection for paranoid schizophrenia is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the claim of service 
connection for paranoid schizophrenia.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The veteran contends that he has paranoid schizophrenia 
related to service.  His service medical records do not 
include a diagnosis of paranoid schizophrenia.  

Service records include counseling forms showing that in 
beginning in early February 1981 the veteran was reprimanded 
for lateness, disruptive behavior, poor duty performance, and 
unsanitary personal hygiene.  The veteran had a counseling 
session with a chaplin in mid-February 1981 concerning 
problems the veteran was having adjusting to military life.  
The chaplin noted the veteran had a very positive attitude 
about becoming a solider.  He also noted that during the 
course of the session, the veteran began to relate a 
grandiose illusion about carrying a drum in order complete 
basic training, and the chaplin said the more they talked, 
the more he realized the veteran had several illusions that 
caused him to lose touch with reality and his mind wandered.  
The chaplin said that in his opinion the veteran lacked the 
ability to concentrate upon the real world because he lived 
in a fantasy world.  

Two days later, the veteran was examined by a behavioral 
science specialist who said there was no psychiatric disease, 
disorder or defect that warranted disposition through medical 
channels.  On the same certificate, a psychiatrist said the 
veteran was psychiatrically cleared for any administrative 
action deemed appropriate by the veteran's command.  

On the same date, the veteran's platoon sergeant stated the 
veteran appeared to lack the capacity to learn and retain 
material taught, continually fell out of physical training 
runs, and had not demonstrated the potential to become a 
productive soldier.  

Three days later the psychiatrist signed a medical profile 
suspending the veteran from all training, stating the 
veteran's behavioral and attitudinal problems rendered him 
incapable of successfully coping with the emotional stress of 
military training.  The veteran's company commander later 
said he had personally interviewed the veteran on several 
occasions and that each time the veteran did not appear to 
understand what was happening.  He stated that the veteran's 
conversation was extremely disjointed and made little or no 
sense.  He said the veteran had failed to respond to numerous 
counseling sessions and had not shown a desire or an ability 
to improve.  The company commander recommended the veteran be 
discharged from service.  In rebuttal, the veteran said that 
when he arrived at the reception station everything was going 
well until there was a skunk swatting going on in the 
barracks that got out of hand.  He also referred to being 
blamed for broken windows and said he was getting "shore" 
at the legs.  

Thereafter, the veteran's battalion commander said that he 
had personally interviewed the veteran and that he became 
excitable, confused, and almost incoherent when placed under 
the slightest pressure.  He noted that veteran had been 
suspended from training due to his inability to cope with the 
emotional stress of military training.  The battalion 
commander recommended immediate discharge.  In a March 1981 
letter, the veteran's brigade commander stated he had 
personally interviewed the veteran and considered his 
rebuttal.  The commander said the veteran was incoherent and 
apparently mentally confused as demonstrated by his lack of 
ability to comprehend and follow instructions during the 
course of the interview.  He said the veteran did not have 
the potential to complete initial entry training and become a 
productive soldier.  Thereafter, the acting commander of the 
US Army Armor Center and Fort Knox disapproved the veteran's 
request for retention in service, and the veteran was 
discharged from service on March 11, 1981.  

Post-service medical records include a variety of psychiatric 
diagnoses, with the earliest such record dated in 
November 1986 when a private psychiatrist's provisional 
diagnosis was schizoaffective disorder.  A psychologist who 
interviewed the veteran and conducted psychological testing 
in December 1986 said that the initial diagnostic impression 
of schizoaffective disorder appeared to be quite appropriate 
and there were strong indications of both a psychotic process 
as well as manic symptoms.  He specifically noted that the 
veteran reported he had gained 70 pounds in three days in 
service, which he said was caused by a drop of skunk oil 
mixed in water.  When the private psychiatrist prepared an 
evaluation report for the Social Security Administration 
(SSA) in December 1986, the diagnosis was affective disorder, 
manic, rule out schizoaffective illness.  

At a VA mental disorders examination in August 1999, the 
examiner noted the veteran reported within three days after 
service induction he had been exposed to skunk spray and said 
that within two days his weight went from 155 pounds to 190 
pounds and after another two days his weight went up to 
230 pounds.  The examiner said there was no psychiatric 
diagnosis.  The record does include a May 1999 report of a 
private psychological evaluation prepared for SSA.  The Axis 
I diagnosis at that time was mood disorder NOS (not otherwise 
specified), and the Axis II diagnosis was schizotypal 
personality disorder.  

In July 2002, a private physician reported the veteran's 
account of having come in contact with another service 
recruit who had been sprayed by a skunk; that physician 
diagnosed the veteran as having post-traumatic separation 
anxiety from the armed forces, obsessive compulsive overtone, 
idea fixation.  Further, in an initial evaluation dated in 
August 2002, a private psychiatrist noted that the veteran 
complained of anxiety and reported he had been chronically 
anxious since he was exposed to chemicals from a skunk spray 
in service.  The diagnosis was anxiety disorder not otherwise 
specified, and in a letter dated in September 2002, the 
psychiatrist stated the veteran was being treated for post-
traumatic anxiety with dysphoria associated with an incident 
the veteran alleged occurred in service.  

At a VA psychiatric examination in June 2005, the 
psychiatrist stated that on examination there was impairment 
of thought process with low intellectual functioning and 
concreteness of thought.  She said there were no signs or 
symptoms of psychosis and that the veteran was a low 
functioning individual with limited ability to handle stress. 
The psychiatrist stated that no diagnostic testing was done.  
After examination of the veteran and review of the claims 
file, the Axis I diagnosis was adjustment disorder with 
anxiety and low IQ.  In a January 2006 addendum, the 
psychiatrist stated that the veteran's adjustment disorder 
with anxiety is at least as likely as not  caused by or a 
result of his active service and to various incidents that 
occurred while he was in the military, including the skunk 
spray incident, as well as being confronted for dirty 
underwear and slow eating habits. 

In a letter dated in July 2006, a private psychiatrist stated 
he had reviewed more than 300 pages of documents provided by 
the veteran's attorney, including the report of the June 2005 
VA psychiatric examination and the January 2006 addendum.  
The private psychiatrist listed the questionnaires completed 
by the veteran and the psychological tests administered to 
the veteran in conjunction with his examination.  He also 
stated that because of the determination by the VA 
psychiatrist that the veteran had a "low IQ and intelligence 
level" he also administered the WAIS-R Vocabulary Scale.  
The psychiatrist stated that the results of that test were 
predictive of an IQ of 90; he said this was below average, 
but certainly not in the mentally retarded range.  The 
psychiatrist reported that he also performed a MINI, which he 
stated is a structured interview for DSM-IV diagnoses.  

In his letter report, the private psychiatrist referred to 
the contents of the veteran's service records outlined above, 
discussed past psychiatric evaluations and stated that based 
on an extensive interview, the veteran fulfilled DIS-IV 
criteria for schizophrenia, paranoid type, per the MINI and 
confirmed by his extended clinical interview with the 
veteran.  The psychiatrist stated that it was now clear that 
the veteran had paranoid and somatic delusions regarding the 
incident he stated occurred with the skunk the second day he 
was at the reception station in service.  The psychiatrist 
said that this was the precipitating event for the veteran's 
schizophrenia.  He said the anxiety the veteran has 
experienced since that time is a symptom of his 
schizophrenia, not of a DSM-IV anxiety disorder.  The 
psychiatrist discussed the various post-service psychiatric 
diagnoses and explained how he reconciled them with the 
diagnosis of paranoid schizophrenia.  

When considering the evidence as outlined above, the Board 
finds that as to the presence of current disability, the 
private psychiatrist who examined the veteran in July 2006 
has diagnosed the veteran as having paranoid schizophrenia.  
Further, although the veteran's service records do not 
include a diagnosis of a psychiatric disability, they do show 
he was counseled regarding his behavior and hygiene, was 
described as having grandiose illusions and incoherent speech 
and expressed concern about a "skunk swatting" incident, 
which in later years he related as having been exposed to 
skunk spray with resulting dramatic weight gain in his 
remaining short time in service.  The private psychiatrist 
has identified the skunk incident in service as the 
precipitating event for the veteran's schizophrenia, and this 
opinion is deemed credible as it is based on a thorough 
examination of the veteran and his review of the veteran's 
service and post-service records.  Further, the psychiatrist 
provided a reasonable medical basis in support of the 
opinion.  The Board accepts the July 2006 psychiatric 
evaluation as competent medical evidence that relates the 
veteran's paranoid schizophrenia to his active military 
service.  This is not contradicted by other evidence of 
record, and the Board concludes that service connection for 
paranoid schizophrenia is warranted.  


ORDER

Service connection for paranoid schizophrenia is granted.  




REMAND

The remaining issues on appeal are entitlement to an initial 
compensable rating for adjustment disorder with anxiety and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Because 
all service-connected psychiatric disabilities are rated 
under the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130, it is the judgment of the Board that the 
rating for adjustment disorder with anxiety and paranoid 
schizophrenia are inextricably intertwined and because of 
overlapping symptoms should be evaluated together or as one 
service-connected psychiatric disability.  This should, in 
the first instance, be adjudicated by the agency of original 
jurisdiction.  This, in turn, could affect the claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, which 
should also be readjudicated by the agency of original 
jurisdiction prior to consideration by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  After completion of any indicated 
development, including a current VA 
examination if deemed necessary to 
determine the severity of the veteran's 
service-connected psychiatric 
disability or whether because of 
service-connected psychiatric 
disability the veteran is rendered 
incapable of obtaining or maintaining 
substantially (more than marginal) 
employment consistent with his 
education and employment backgrounds, 
readjudicate entitlement to an initial 
compensable rating for the veteran's 
service-connected psychiatric 
disability including diagnoses of 
adjustment disorder with anxiety and 
paranoid schizophrenia.  This should be 
done with consideration of the 
possibility of "staged" ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  

2.  In addition, readjudicate 
entitlement to a total disability 
rating based on individual 
unemployability due to service-
connected disability, and if the claim 
is not granted under 38 C.F.R. 
§ 4.16(a), make an explicit 
determination as to whether the claim 
should be submitted to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 4.17(b) and 
take action as appropriate.  

3.  If any benefit sought on appeal is 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


